    Case 2:19-cv-01091-APG-NJK Document 86
                                        85 Filed 08/20/21
                                                 08/19/21 Page 1 of 2


1     JEFFERY A. BENDAVID, ESQ.
      Nevada Bar No. 6220
2     STEPHANIE J. SMITH, ESQ.
3     Nevada Bar No. 11280
      BENDAVID LAW
4     7301 Peak Drive Suite 150
      Las Vegas, Nevada 89128
5     Tel: (702) 385-6114
6     jbendavid@bendavidfirm.com
      ssmith@bendavidfirm.com
7     Defendants Russell Road Food and Beverage, LLC
      d/b/a Crazy Horse III and
8     SN Investment Properties, LLC
9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA

11
      EMILY SEARS, NAJOME COLON
12    aka GIA MACOOL, RACHEL                  Case No.: 2:19-CV-01091-APG-NJK
      BERNSTEIN a/k/a RACHEL KOREN,
13
      LUCY PINDER and MARIANA
14    DAVALOS,                                STIPULATION AND ORDER TO
                                              CONTINUE SETTLEMENT
15                     Plaintiffs,            CONFERENCE DATE
16
       vs.
17
      RUSSELL ROAD FOOD AND
18    BEVERAGE, LLC d/b/a CRAZY HORSE
      III GENTLEMEN’S CLUB; and SN
19    INVESTMENT PROPERTIES, LLC d/b/a
20    CRAZY HORSE III GENTLEMEN’S
      CLUB
21
                       Defendant.
22
23
             COMES NOW Plaintiffs, EMILY SEARS, NAJOME COLON aka GIA MACOOL,
24
      RACHEL BERNSTEIN a/k/a RACHEL KOREN, and MARIANA DAVALOS, (“Plaintiffs”)
25
26    by and through their counsel of record, KURT R. BONDS, ESQ. and DAVID M. SEXTON,

27    ESQ. of ALVERSON TAYLOR & SANDERS and Defendants, RUSSELL ROAD FOOD
28    AND BEVERAGE, LLC d/b/a CRAZY HORSE III GENTLEMEN’S CLUB (“Russell Road”)




                                         Page 1 of 2
    Case 2:19-cv-01091-APG-NJK Document 86
                                        85 Filed 08/20/21
                                                 08/19/21 Page 2 of 2


1     and SN INVESTMENT PROPERTIES LLC (collectively with Russell Road, “Defendants”) by
2     and through its counsel of record, JEFFERY A. BENDAVID, ESQ. and STEPHANIE J.
3
      SMITH, ESQ. of BENDAVID LAW, and hereby submit this Stipulation and Order concurrently
4
      with the Status Report pursuant to Judge Weksler’s minute order. [Dkt. 81]. The Parties
5
6     currently have a continued settlement conference on August 23, 2021, however, they are jointly

7     requesting that the settlement conference be continued an additional four to six weeks based on

8     the status of negotiations. The Parties also stipulate and request for the present stay, currently
9
      set to expire on August 23, 2021, to also be continued in order to avoid additional litigation
10
      costs in the hopes of maintaining and continuing the settlement negotiations.
11
              Dated this 19th day of August, 2021.
12
13     BENDAVID LAW                                  ALVERSON TAYLOR & SANDERS
14
       /s/ Jeffery A. Bendavid, Esq.                 /s/ David M. Sexton, Esq.
15     JEFFERY A. BENDAVID, ESQ.                     KURT R. BONDS, ESQ.
       Nevada Bar No. 6220                           Nevada Bar No. 6228
16     STEPHANIE J. SMITH, ESQ.                      DAVID M. SEXTON, ESQ
       Nevada Bar No. 11280                          Nevada Bar No. 14951
17
       7301 Peak Dr., Suite 150                      6605 Grand Montecito Parkway #200
18     Las Vegas, NV 89128                           Las Vegas, NV 89149
       Attorneys for Defendants                      Attorneys for Plaintiffs
19
20
              IT IS SO ORDERED.
21    The Settlement     Conference will be continued   to November
               The Settlement Conference  will be continued        17th17th, of
                                                            to the _____day  2021 at 9:00 a.m. The
22    parties must email Radia_Amari@nvd.uscourts.gov by November 11, 2021 to receive a
      Zoom   invitation.
       November
      ______________________,     2021. The present stay will be extended to the date of the continued
23
       IT IS SO ORDERED
24    Settlement Conference.
       DATED: 10:18 am, August 20, 2021
25
                                             US DISTRICT COURT MAGISTRATE JUDGE
26
27     BRENDA WEKSLER
       UNITED STATES MAGISTRATE JUDGE
28




                                              Page 2 of 2
